Moebis E. See otoe, J.
This is a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Civil Service Commission which disqualified the petitioner for the position of patrolman in the Police Department of the City of New York.
The basis of the disqualification was that petitioner received 14 summonses for violation of traffic regulations during the period from October, 1954 to January, 1958; 10 were for parking violations, 3 for signal light and 1 for speeding violation; that 6 of said summonses were not answered on the due date and were not paid until October, 1959; that such attitude on behalf of the petitioner evinced a want of conduct and character which would render him unfit to assume the duties of the position of patrolman.
In "explanation, petitioner claims that five of the parking violations were committed by friends while using his car; that although they gave him the violation summonses, they did not remit the amount of the fines, and that he was in no financial position to pay such and hence permitted the summonses to he put with other unpaid bills.
It is significant that, in claiming to be in no financial position to pay a fine, the petitioner continued to own a car and assume the necessary financial burdens which accompany such ownership.
Although the violations, except one, may seem insignificant, the additional failure to appear to answer a mandate of the court compounds the original violations and shows an utter disrespect and disregard for authority.
The burden of proving good character is on the candidate (Rules and Regulations of N. Y. City Civ. Serv. Comm., rule III, § VII, subd. 4). Petitioner has failed to justify his conduct as to these summonses.
Due to the vital function of the Police Department, the character of a candidate must be more exacting than for that of the ordinary civil service position.
Upon the record here presented, it cannot he said that the determination was arbitrary, unreasonable or illegal. There is ample warrant and basis in the record for the determination made.
Accordingly, the application is denied and the petition dismissed. Settle order on or before June 29. 1960.